Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.955   Page 1 of 48




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Eddie Shelton, III,

                        Petitioner,     Case No. 17-cv-11703

v.                                      Judith E. Levy
                                        United States District Judge
Connie Horton,
                                        Mag. Judge David R. Grand
                        Respondent.

________________________________/

 OPINION AND ORDER DENYING PETITION FOR WRIT OF
    HABEAS CORPUS [1], DENYING CERTIFICATE OF
APPEALABILITY, AND DENYING PERMISSION TO APPEAL IN
                 FORMA PAUPERIS

     Petitioner Eddie Shelton, III, a Michigan prisoner at the Chippewa

Correctional Facility in Kincheloe, Michigan, filed a pro se habeas corpus

petition under 28 U.S.C. § 2254. The petition challenges Shelton’s plea-

based convictions for first-degree home invasion, Mich. Comp. Laws §

750.110a(2), assault with a dangerous weapon (“felonious assault”),

Mich. Comp. Laws § 750.82, and possession of a firearm during the

commission of, or attempt to commit, a felony (“felony firearm”), Mich.

Comp. Laws § 750.227b. Shelton argues that his trial and appellate
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.956    Page 2 of 48




attorneys were constitutionally ineffective. Having carefully reviewed

the pleadings and state-court record, Shelton’s claims do not merit relief.

Accordingly, the habeas petition is denied. The Court also denies a

certificate of appealability and leave to proceed in forma pauperis on

appeal.

     I. Background

            A. The Charges and Preliminary Examinations

     Shelton was charged in two cases that arose in Saginaw County,

Michigan. In case number 12-037137 (“case 137”), he was charged with

felonious assault, domestic violence, third offense, and felony firearm.

The victim testified at Shelton’s preliminary examination that she and

Shelton got into an argument at the home of Shelton’s mother in

Bridgeport, Michigan on January 15, 2012, and that Shelton poked her

with a gun that day. (ECF No. 7-3, PageID.139–143.)

     In case number 12-037153 (“case 153”), Shelton initially was

charged with nineteen crimes, including first-degree home invasion,

felonious   assault,   domestic    violence,    third    offense,    unlawful

imprisonment, carjacking, torture, and several firearm offenses. These

charges arose from an incident on March 4, 2012, in Buena Vista


                                     2
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20       PageID.957    Page 3 of 48




Township. The victim was Keyanna Woods, who is the mother of

Shelton’s two children.

      Four witnesses testified at the preliminary examination in case

153: Hridesh Selarka, Markeisha Reid, Tim Patterson, and Mark Scott.

A summary of their testimony is set forth below.

                   1. Hridesh Selarka

      Hridesh Selarka testified that he was employed as the manager of

the Motel 6 on South Outer Drive in Buena Vista. On March 4, 2012, he

heard some noise and then saw a man on the second floor of the motel

pull a woman out of room 209 to room 207 next door. Salarka did not

recognize the two people; nor did he see their faces. There were four or

five other people near room 209, and one person was trying to free the

woman from the man. Selarka ran downstairs and called the police.

When the police arrived, they went upstairs, but no one was in the rooms.

(ECF No. 7-4, PageID.149–155.)

                   2. Markeisha Reid1




      1  Ms. Reid’s first name is spelled “Markisha” and “Markesha” in the transcript
of the preliminary examination, but in her affidavit, which Shelton attached to his
habeas petition, her first name is typed as “Markeisha.” The Court is using that
spelling.

                                         3
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.958   Page 4 of 48




     Markeisha Reid testified that she was sitting in her car at the motel

on South Outer Drive on March 4, 2012. At some point she was in room

211 with friends. She left the room, and when she returned, the police

were there. (Id., PageID.157–158.)

     When the prosecutor asked Ms. Reid about a handwritten

statement that she gave to the police, Ms. Reid stated that she

remembered writing a statement, but that she did not remember what

happened and that she had merely written what people had told her. (Id.,

PageID.159–160.)

     Upon further questioning by the prosecutor, Ms. Reid stated that

she had seen a text message on Ms. Woods’s phone, and in that message,

Shelton threatened to shoot up Ms. Woods’s room. Later, she and Ms.

Woods exchanged text messages. In the text messages, Ms. Woods

informed Ms. Reid that Shelton had knocked on her motel room door,

pointed two guns at the people outside the room, and told the people

outside to move out of the way. Ms. Woods also texted Ms. Reed that

Shelton had then grabbed Ms. Woods, hit her with the gun, beat her on

the face, and dragged her into room 207. Ms. Woods also texted Ms. Reed

that she (Ms. Woods) left with Shelton in her car. (Id., PageID.161–168.)


                                     4
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20      PageID.959    Page 5 of 48




                   3. Officer Tim Patterson

      Buena Vista Police Officer Tim Patterson testified at the

preliminary examination that he responded to the Motel 6 on South

Outer Drive on March 4, 2012. (Id., PageID.172–73.) The initial call

reported that male subjects, who were known to carry guns, were fighting

outside. When he and Officer Norris arrived at the motel, he spoke with

the motel manager who said that he saw an altercation between a male

and a female and that he saw the female dragged from room 209 to room

207. Officers Patterson and Norris went to rooms 207 and 209, but they

found no one in either room. At some point, Officer Patterson was advised

that Veneccia2 Henderson called 911 and stated that the victim, Ms.

Woods, had left with Shelton in a white Cavalier car and gone to a

residence near Perkins and 27th Streets. (Id., PageID.172–75.)

      Officers Patterson and Norris then went to Perkins and 27th Street

where they were flagged down by three unidentified females in a green

Chevy Lumina, who were supposedly friends with the victim, Ms. Woods.

The three females took the officers to a location, which was supposed to


      2  Ms. Henderson’s first name is spelled in different ways in the record. The
Court is using the spelling that Ms. Henderson used when she signed her name on
her affidavit, which Shelton attached to his habeas petition.

                                        5
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.960   Page 6 of 48




be Shelton’s grandmother’s house. The three females then informed the

officers that one of them was talking to Ms. Woods on the phone, and that

the white Cavalier had left that address and was headed toward the Eddy

Building where Ms. Woods’ mother supposedly resided. The female on

the phone with Ms. Woods reported to the officers that Shelton was still

in possession of guns. (Id., PageID.175–177.)

     Officers Patterson and Norris went to the Eddy Building, but by the

time they got there, city police officers had already taken Shelton into

custody. Shelton was sitting in the back of a city police car, and Shelton’s

girlfriend, Destini Abrams Shelton, was seated in another patrol car. The

victim, Ms. Woods, was also there. Officer Patterson seized two silver

handguns from the white Cavalier. Both guns had magazines with live

ammunition, and one gun had a bullet in the chamber of the gun. (Id.,

PageID.177–180, 184–185.)

     Ms. Woods was visually shaken and scared, but Officer Patterson

was able to interview her. Ms. Woods explained to Officer Patterson that

she had been in room 209 at the Motel 6 and had received a text message

from Shelton. In the message, Shelton stated that he knew she was in

room 209 and that he should shoot up the room. Shelton arrived at room


                                     6
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.961   Page 7 of 48




209, but when he knocked on the door, Ms. Woods went into the bathroom

to avoid him. Shelton entered the motel room and entered the bathroom,

where he hit her on the head and face with handguns. Then, he grabbed

her by the arm and leg and dragged her into the next room, where he hit

her again. Ms. Woods also reported that she, Shelton, and Ms. Abrams

Shelton subsequently entered Ms. Woods’s car and drove to Shelton’s

grandmother’s house. Ms. Woods told the officer that she was afraid to

say anything at the grandmother’s house because Shelton still had the

guns with him. From the grandmother’s house, they went to Woods’s

mother’s home in the Eddy Building. On the way there, Shelton forced

Woods to pull over to the side of the road, where he assaulted her again.

Eventually they arrived at the Eddy Building and went inside, where

they encountered the police. (Id., PageID.180–182.)

     Officer Patterson took photographs of Ms. Woods at the time he

interviewed her. One photograph depicted an injury to Ms. Woods’ right

eye. She also had some swelling on the side of her face and on her left

wrist. (Id., PageID.182–183.) Officer Patterson also testified that he saw

a text message from Shelton on Ms. Woods’ phone, which read: “U in




                                     7
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.962   Page 8 of 48




Room 209 wit’ ‘Shae n dem . . i should shoot this bitch up.” (Id.,

PageID.183, 185.)

     Shelton agreed to speak with Officer Patterson while seated in a

squad car at the Eddy Building. Officer Patterson testified that Shelton

was very cooperative, and he told Officer Patterson that he had obtained

the guns as a prop for a video he planned to do. He stated that his

intention was to scare people with the handguns. Shelton stated that he

knew the guns were loaded and that one gun had a round in the chamber,

but he claimed that both guns were inoperable. Shelton then explained

that he had become upset when he saw Ms. Woods go into a room with

other people. Initially, he knocked on her door, but she did not answer.

He stated that, while there, he saw a man put his hand in his pocket. He

thought the man was the same man who had jumped him on a previous

occasion, and that the man may have been reaching for a gun when he

put his hand in his pocket. This motivated Shelton to go back to room 207

and obtain two guns that were there. Then Shelton went back to room

209, and when the other men in the room walked toward him, he pulled

out the guns to scare them. (Id., PageID.186–189.)




                                     8
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.963   Page 9 of 48




     Shelton also admitted to Officer Patterson that he had written in a

text message to Ms. Woods that he wanted to shoot up the room. He

further admitted to hitting Ms. Woods with his hand, not his gun, and

that he had grabbed her and pulled her out of the room. He stated that

they had gone to his grandmother’s house, and later on the way to the

Eddy Building, he had assaulted Ms. Woods. He explained that when

they arrived at the Eddy Building, he had exited the vehicle and tried to

get away because he had guns in the vehicle and he did not want to get

tasered or shot. He also admitted that he ran after Ms. Woods when she

went inside the Eddy Building, that he placed Ms. Woods between him

and the police to shield himself from a police taser or gunshot. (Id., Page

ID.189–192.)

                 4. Officer Mark Scott

     Saginaw Police Officer Mark Scott testified that he responded to

the Eddy Building on March 4, 2012, because he had been monitoring the

county police radio and had learned that a vehicle was on its way to the

building with a suspect and a couple of guns. He saw the white vehicle

that was described on the radio and a man (Shelton) seated in the front




                                     9
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.964   Page 10 of 48




passenger seat. The man looked over his shoulder at Officer Scott and

then opened the door of the vehicle and ran into the building.

      Officer Scott chased after Shelton. When Officer Scott caught up

with Shelton inside the building, he was holding a woman (Ms. Woods)

as a barrier between himself and the police. Ms. Woods was then released

or got away, and the police detained Shelton. One of the officers then

asked Shelton where the guns were, and Shelton stated that the guns

were in the car. Officer Scott later observed two handguns lying on the

front passenger floorboard. (Id., PageID.195–203.)

      Later in the preliminary hearing, the prosecution stated that they

were unable to secure Ms. Woods or Ms. Henderson for testimony. The

prosecutor conceded that there was an insufficient factual basis for some

of the counts, but argued that with the testimony presented there was

sufficient factual basis for other counts. The state district court judge

then bound Shelter over for trial on some charges, but declined to bind

Shelton over on eight other charges in case 153. (Id., PageID.203–207.)

            B. The Guilty Plea, Sentence, and Direct Appeal

      Shelton pleaded guilty in both of his Saginaw County cases on the

date set for trial, which was May 8, 2012. (ECF No. 7-5.) In case 137,


                                     10
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.965   Page 11 of 48




Shelton pleaded guilty to felonious assault and felony-firearm. In return

for his guilty plea, the prosecution dismissed the domestic violence count.

In case 153, Shelton pleaded guilty to first-degree home invasion, one

count of felonious assault, and one count of felony-firearm. In return for

his guilty plea, the prosecution dismissed eight additional charges for

which Shelton had been bound over for trial.

      The trial court sentenced Shelton on June 26, 2012. In case 137, the

court sentenced Shelton to two years in prison for the felony-firearm

conviction, with 113 days of credit for time served, and to a consecutive

sentence of fifteen months to four years for the felonious-assault

conviction. In case 153, the court sentenced Shelton to ten to twenty years

in prison for the home-invasion conviction, a concurrent term of fifteen

months to four years in prison for the felonious-assault conviction, and a

consecutive term of two years for the felony-firearm conviction, with

credit for 113 days. (ECF No. 7-6, PageID.240–242.)

      In a delayed application for leave to appeal both cases, Shelton’s

appellate attorney wrote:

      (1) Defendant contends that he should be allowed to withdraw
      from the plea agreement. Counsel has not found any arguably
      meritorious plea withdrawal issue.


                                     11
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.966   Page 12 of 48




      (2) Defendant requests that leave be granted so that he can
      challenge his sentencing. Counsel has not found any arguably
      meritorious issue for resentencing.

(ECF No. 7-11, PageID.307.)

      Shelton later filed a motion to withdraw his guilty plea and a letter

request to have the trial court remove his appellate attorney from the

case. The trial court granted Shelton’s request to have his appellate

attorney removed from the case (ECF No. 7-11, PageID.516–517), but the

court denied Shelton’s motion to withdraw his guilty plea (ECF No. 7-11,

PageID.518–521).

      Meanwhile, Shelton filed a delayed pro se application for leave to

appeal. He argued that: (1) his plea agreement was illusory; (2) his trial

attorney had encouraged him to state facts that were not true; (3) his

appellate attorney did not investigate the case, present any issues, or

talk to the victim and witnesses; (4) a manifest injustice occurred in the

way the prosecution and trial court handled the case; and (5) his plea was

involuntary, unknowing, and not understandingly made. (ECF No. 7-11,

PageID.475–499.)

      Shelton also moved to voluntarily dismiss his appeal in case 137.

(ECF No. 7-11, PageID.522.) On July 5, 3012, the Michigan Court of


                                     12
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.967   Page 13 of 48




Appeals granted Shelton’s motion to withdraw his challenge to the

convictions in case 137. (ECF No. 7-11, PageID.304.)

      On August 14, 2013, the Michigan Court of Appeals denied

appellate counsel’s delayed application for leave to appeal in case 153 “for

lack of merit on the grounds presented.” People v. Shelton, No. 313609

(Mich. Ct. App. Aug. 14, 2013). (ECF No. 7-11, PageID.303.) In the same

order, the Court of Appeals granted Shelton’s request to file a pro se

delayed application for leave to appeal. The court then denied the pro se

application “for lack of merit on the grounds presented.” Id. The Court of

Appeals denied reconsideration on October 30, 2013. (ECF No. 7-11,

PageID.719.)

      Shelton subsequently filed a pro se application for leave to appeal

in the Michigan Supreme Court. (ECF No. 7-13, PageID.762–770.) He

raised the same issues that he had presented to the Michigan Court of

Appeals in his pro se application for leave to appeal. He also raised a new

claim, which alleged that he was told that if he did not plead guilty to

first-degree home invasion, he would receive more prison time, regardless

of innocence. On March 28, 2014, the Michigan Supreme Court denied




                                     13
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.968   Page 14 of 48




Shelton’s application for leave to appeal because it was not persuaded to

review the issues. See People v. Shelton, 495 Mich. 979 (2014).

            C. The Post-Conviction Proceedings

      On November 7, 2014, Shelton filed a motion for relief from

judgment. In it, he argued that his trial and appellate attorneys were

ineffective for failing to investigate the case and question witnesses.

Shelton also alleged that appellate counsel had omitted significant and

obvious issues in the direct appeal.

      The trial court denied Shelton’s motion because he had failed to

establish entitlement to relief under Michigan Court Rule 6.508(D).

(ECF No. 7-8, PageID.288–289.) Shelton sought reconsideration, but on

August 3, 2015, the trial court denied reconsideration because Shelton

had failed to show that the denial of his motion for relief from judgment

was based on a clear error. (ECF No. 7-10, PageID.300–301.)

      Shelton appealed the trial court’s order, arguing that: (1) trial

counsel was ineffective in failing to investigate and discover the

exculpatory statements of three eyewitnesses before advising Shelton to

accept a plea agreement; and (2) appellate counsel was ineffective for

failing to raise his claim about trial counsel on direct appeal. The


                                       14
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.969   Page 15 of 48




Michigan Court of Appeals denied leave to appeal because Shelton had

failed to establish that the trial court erred in denying his motion for

relief from judgment. The Court of Appeals also stated that Shelton’s

grounds for relief were decided against him in his prior appeal and that

he had not alleged a retroactive change in the law that undermined the

prior decision. See People v. Shelton, No. 330754 (Mich. Ct. App. May 4,

2016). (ECF No. 7-12, PageID.720.) Shelton moved for reconsideration,

but the Court of Appeals denied reconsideration on June 20, 2016. (ECF

No. 7-12, PageID.758.)

      Shelton then applied for leave to appeal in the Michigan Supreme

Court. On January 5, 2017, the Michigan Supreme Court denied leave to

appeal because Shelton had failed establish entitlement to relief under

Michigan Court Rule 6.508(D). See People v. Shelton, 500 Mich. 925

(2017).

            D. The Habeas Petition, Answer, and Reply

      Shelton dated his habeas corpus petition on May 23, 2017, and on

May 30, 2017, the Clerk of the Court filed the petition. (ECF No. 1.) The

petition challenges only Shelton’s convictions for home invasion,

felonious assault, and felony firearm in case 153. As set forth above,


                                     15
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.970   Page 16 of 48




Shelton alleges that his trial and appellate attorneys were ineffective

because the attorneys did not investigate his case and contact witnesses

who could have supported his claim of innocence. Shelton also alleges

that appellate counsel was ineffective for not raising any issues on direct

appeal.

      Respondent Connie Horton argues in response that the Michigan

Court of Appeals reasonably rejected Shelton’s claims on the merits.

(ECF No. 6, PageID.82.) Shelton argues in reply that the state courts did

not reasonably reject his claims. (ECF No. 8.)

      II. Legal Standard

      The Anti-Terrorism and Effective Death Penalty Act (“AEDPA”)

limits the authority of a federal district court to grant habeas relief on a

claim that was adjudicated on the merits by the state courts. See 28

U.S.C. § 2254(d). A § 2254 petition may only be granted if the state court

adjudication was “contrary to” or resulted in an “unreasonable

application of clearly established Federal law, as determined by the

Supreme Court of the United States.” § 2254(d)(1).

      A state-court decision is “contrary to” clearly established law “if the

state court arrives at a conclusion opposite to that reached by the


                                     16
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.971   Page 17 of 48




Supreme Court on a question of law, or if the state court decides a case

differently than the Supreme Court has on a set of materially

indistinguishable facts.” Moore v. Mitchell, 708 F.3d 760, 774 (6th Cir.

2013) (citing Williams v. Taylor, 529 U.S. 362, 412–13 (2000)). A state-

court decision is an “unreasonable application of clearly established” law

“where ‘the state court identifies the correct governing legal principle

from [the Supreme] Court’s decisions but unreasonably applies that

principle to the facts of the case.’” Carter v. Bogan, 900 F.3d 754, 767 (6th

Cir. 2018) (alteration in original) (quoting Williams, 529 U.S. at 413).

      An “unreasonable application” is more than incorrect; it must be

“objectively unreasonable.” Id. at 767–68 (quoting Renico v. Lett, 559 U.S.

766, 773 (2010)). In other words, the federal habeas court must find that

“the state court’s ruling . . . was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any

possibility for fair-minded disagreement.” Id. (alteration in original)

(quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). A § 2254 petition

should be denied if it is within the “realm of possibility” that “fair-minded

jurists” could find the state-court decision was reasonable. Woods v.

Etherton, 136 S. Ct. 1149, 1152 (2016).


                                     17
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.972   Page 18 of 48




      When a state court fails to address the merits of a petitioner’s claim,

the deference due under AEPDA does not apply, and review is de novo.

See Maples v. Stegall , 340 F.3d 433, 436 (6th Cir. 2003) (explaining that

when “the state court did not assess the merits of a claim properly raised

in a habeas petition, the deference due under AEDPA does not apply”);

Dyer v. Bowlen, 465 F.3d 280, 284 (6th Cir. 2006) (stating that, “[w]hen

a state court fails to address the petitioner’s federal claim, we review the

claim de novo”).

      III. Analysis

            A. Trial Counsel

      Shelton argues that his trial attorney was ineffective because the

attorney failed to investigate the case and discover the exculpatory

statements of eyewitnesses before advising him to accept a plea offer.

According to Shelton, his trial attorney made no effort at all to contact

witnesses to determine whether the witnesses would testify at trial and,

if so, what they would say. Shelton alleges that he told his attorney he

was innocent and reluctant to plead guilty and that he asked his attorney

to contact the victim and two eyewitnesses because the witnesses would

have affirmed his claim of innocence. The attorney, nevertheless, advised


                                     18
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20          PageID.973    Page 19 of 48




him to plead guilty. Shelton alleges that, if his attorney had contacted

the witnesses, the attorney would have discovered that there was no

evidence against him, and he would not have pleaded guilty.

      Shelton raised his claim about trial counsel during post-conviction

proceedings,3 but none of the state courts adjudicated his claim on the

merits. Therefore, this Court’s review is de novo.

             1. Clearly Established Federal Law

      To prevail on his claim about trial counsel, Shelton must

demonstrate that “counsel’s performance was deficient” and “that the

deficient performance prejudiced the defense.” Strickland v. Washington,

466 U.S. 668, 687 (1984). Unless he makes both showings, it cannot be

said that his convictions “resulted from a breakdown in the adversary

process that renders the result unreliable.” Id.

      Strickland’s two-part test “applies to challenges to guilty pleas

based on ineffective assistance of counsel.” Hill v. Lockhart, 474 U.S. 52,

58 (1985). “The performance prong of Strickland requires a defendant to




      3   Although Shelton did raise a claim about trial counsel on direct appeal, the
basis for his claim there was that counsel was ineffective for telling him to state facts
that were not true. This is a different argument from Shelton’s current claim that
trial counsel failed to investigate the case and contact witnesses.

                                           19
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.974   Page 20 of 48




show that counsel’s representation fell below an objective standard of

reasonableness.” Lafler v. Cooper, 556 U.S. 156, 163 (2012) (quotation

marks and citations omitted).

       The “prejudice” requirement “focuses on whether counsel’s

constitutionally ineffective performance affected the outcome of the plea

process.” Hill, 474 U.S. at 59. The defendant must show a reasonable

probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial. Id.

      Shelton’s specific claim is that his trial attorney failed to

investigate and contact witnesses. Defense attorneys have “a duty to

make reasonable investigations or to make a reasonable decision that

makes particular investigations unnecessary.” Strickland, 466 U.S. at

691. The duty to investigate “includes the obligation to investigate all

witnesses who may have information concerning his or her client’s guilt

or innocence.” Towns v. Smith, 395 F.3d 251, 258 (6th Cir. 2005).

Nevertheless, “counsel may exercise his professional judgment with

respect to the viability of certain defenses and evidentiary matters

without running afoul of the Sixth Amendment.” Lewis v. Alexander, 11

F.3d 1349, 1353–54 (6th Cir. 1993).


                                     20
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.975   Page 21 of 48




                  2. The Affidavits

      Shelton claims that his trial attorney should have contacted Ms.

Woods, Ms. Reid, Ms. Henderson, and Ms. Abrams Shelton. To support

his argument, Shelton has submitted affidavits from each of them. Their

affidavits, which were submitted well-after the 2012 plea negotiations,

set forth a version of the facts more favorable to Shelton than were

testified to at the preliminary hearing.

      For the reasons set forth below, the affidavits are not persuasive

that Shelton’s trial attorney’s performance fell below the objective

standard for reasonableness. All of the affidavits, as well as Shelton’s

affidavit, are summarized below as context for Shelton’s claim about trial

counsel’s performance.

                      Keyanna Woods’s Affidavits

      As set forth above, Ms. Woods was the victim in case 153. She

signed two affidavits; the first was signed on December 4, 2013, and the

second was signed on January 8, 2013.

      In her affidavit signed on January 8, 2013, Ms. Woods states that

Shelton did not force his way into her motel room on March 4, 2012, and




                                     21
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20         PageID.976    Page 22 of 48




that he did not carjack her; instead, she states that she offered him a ride

in her car. (ECF No. 1, PageID.69.)

      In a longer affidavit signed on December 4, 2013, Ms. Woods alleges

that, on or about March 4, 2012, she and a few friends, including Ms.

Henderson, were in room 209 at the Motel 6 on Outer Drive in Buena

Vista. Shelton, who is the father of her children, sent her a text message

which stated that he knew where she was and that “he should shoot up

the room.” (ECF No. 1, PageID.48.) She did not know that the message

came from Shelton because he had a new phone number. She realized

who the message came from him after he knocked on the door, said that

the message was a joke, and explained he was trying to give her and Ms.

Henderson his new number.

      Ms. Woods states that Shelton was let into room 209. The three of

them then sat around and joked with each other until an acquaintance

named Gucci4 arrived at the motel. Ms. Woods states that she did not

know up until then that Gucci and Shelton did not like each other, and

that Gucci had assaulted Shelton in the past. Ms. Woods states that when




      4  Gucci is only referred to by the name “Gucci” in the record. It is unclear what
his full name is, so the Court will refer to him as Gucci.

                                          22
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.977   Page 23 of 48




Shelton found out that Gucci was there to visit her, Shelton slapped Ms.

Woods “because he thought Gucci had been around my kids,” and

believed Gucci was “dangerous, [and] could have harmed my daughters

because of his beef with [Shelton].” (Id., PageID.48–49.) Gucci and his

friends made some “threatening gestures” when Shelton slapped Ms.

Woods, and these gestures “caused [Shelton] to pull out two guns before

walking out of the room.” (Id., PageID.49.)

      Ms. Woods then states that she “followed behind” Shelton to room

207 where she saw Ms. Abrams Shelton and “tried to get in a fight with

her” because Ms. Abrams Shelton was pregnant by Shelton. (Id.) Shelton,

however, would not allow Ms. Woods to enter the room. Ms. Woods states

she then walked back to room 209 and learned that the hotel manager

was calling the police. Shelton also heard that the police had been called,

and told Ms. Woods that he and Ms. Abrams Shelton were leaving. Ms.

Woods states that she offered to give them a ride because she did not

want Ms. Abrams Shelton, who was pregnant, to be walking in the cold,

and because she thought Shelton would have gotten caught by police if

they left on foot.




                                     23
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20       PageID.978     Page 24 of 48




      As the three of them were leaving, Ms. Woods states that she saw

some police cars and got nervous, but Shelton told her to go to his

grandmother’s house on 27th Street. Once there, she had a bad feeling

and suggested that they leave. She subsequently took Shelton and Ms.

Abrams Shelton to her mother’s house at the Eddy Building because she

“thought we would be safer there.” (Id.) Ms. Woods told Ms. Henderson

to meet her there, and when Ms. Henderson, Ms. Reid, Jade,5 and the

police arrived, the police chased Shelton into the building.

      As they were standing outside the Eddie building, Ms. Woods states

that, “a friend of the family showed up and told me that I was stupid for

riding around with [Shelton] and [Ms. Shelton Abrams] in my car, and

that I should make him pay for getting another girl pregnant. It did make

me jealous that [Ms. Abrams Shelton] was pregnant with his son, so I

went along with it and gave a false statement to the police.” (Id. at

PageID.50.)

      At the end of her affidavit, Ms. Woods reiterates that Shelton did

not force his way into her motel room, did not hit her with a gun, and did


      5 At the preliminary examination, Ms. Reid testified that her friend Jade’s last
name is Hatfield, but that she was unsure of the spelling. Accordingly, she will be
referred to only as “Jade” in this opinion. (ECF No. 711, PageID.624.)

                                         24
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.979   Page 25 of 48




not carjack her. She states that the reason she did not appear in court for

the preliminary hearing was that she was warned by a family friend that

she could go to jail for perjury if she admitted that she previously lied.

Finally, she states that she was not threatened or promised anything for

coming forward with the truth. (ECF No. 1, PageID.48–50.)

                        Markeisha Reid’s Affidavit

      In an affidavit dated December 10, 2015, Markeisha Reid states

that, on or about March 4, 2012, she and her sister rented room 211 at

the Motel 6 in Buena Vista Township. Her friend Jade called her and

invited her to a gathering with mutual friends in Room 209. Instead of

going to room 209, she first went to the parking lot to charge her phone.

There, she saw Jade and Ms. Henderson run to a green car, Ms. Woods

run to a white car, a group of males ran to a black truck, and “a guy that

goes by Two-Seven (Eddie)” along with a pregnant woman walk to the

white car occupied by Ms. Woods. (ECF No. 1, PageID.51.) Ms. Reid

states that she was on her way to see a friend when Jade called her and

told her there was a fight, that people had guns, and that everyone had

left to avoid the police. Jade asked Ms. Reid to meet her at the Eddy

Building and told her what had happened in the motel room.


                                     25
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.980   Page 26 of 48




      When Ms. Reid arrived at the Eddie building, the police were there,

and Ms. Henderson, Ms. Woods, Jade, and a few men were talking to the

police.

      Ms. Reid states in her affidavit that, at the time of the incident, she

wrote a false statement to support what her friends had told the police.

Later, she says that she found out that “it was all a lie to get Two-Seven

(Eddie) in trouble.” (Id., PageID.51.) She states that she went to court

and admitted that the statements were all lies and that no other

witnesses wanted to show up to the preliminary examination and do the

same, potentially exposing themselves to perjury charges. (ECF No. 1,

PageID.51–52.)

                        Veneccia Henderson’s Affidavits

      In a brief affidavit dated March 8, 2013, Veneccia Henderson states

that, on March 4, 2012, Shelton came to room 209 at the Motel 6 on Outer

Drive in Buena Vista Township. She states that Shelton was admitted to

the room voluntarily and did not force his way into room 209. She also

states that Shelton exhibited no violent behavior toward her at any time.

(ECF No. 1, PageID.71.)




                                     26
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.981   Page 27 of 48




      In a second affidavit signed on December 4, 2013, Ms. Henderson

states that, on or about March 4, 2012, she and Ms. Woods rented room

209 at the Motel 6 on Outer Drive in Buena Vista Township. On that

night, Shelton sent a text to her and Ms. Woods’s phones from an

unknown number. The text message stated that he knew where they

were, who they were with, and the song they were playing. He also stated

that he should shoot up the room. They were scared until Shelton

knocked on the door and she let him in the room. He told them that he

sent the text and that he was joking and wanted them to store his new

number in their phones.

      As the three of them sat there talking and making jokes, three men,

including Gucci, arrived. She states that Gucci and Shelton knew each

other and started arguing. Shelton told Ms. Woods that she was “grimey”

for having Gucci around his kids, knowing that he had a “beef” with

Gucci. Then, Shelton got mad and slapped Ms. Woods. At that point,

Gucci reached under his shirt as if he had a gun or another weapon.

Shelton then pulled out two guns and told Gucci to get out of his way.

Shelton walked out of the room, and Ms. Woods followed him to room 207.

Ms. Woods was angry when she saw Shelton’s girlfriend, and Shelton


                                     27
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.982   Page 28 of 48




would not let Ms. Woods in the room. Shelton informed Ms. Woods that

his girlfriend was pregnant and that they had nowhere to go for the night.

       Ms. Henderson states that she heard the hotel manager say that he

was calling the police. Ms. Henderson then told Shelton to leave because

there were warrants out for his arrest. Shelton and his girlfriend were

planning to leave on foot until Ms. Woods offered to give them a ride and

told them to meet her in the parking lot. Ms. Woods told Ms. Henderson

to meet at Ms. Woods’s mother’s home in the Eddy Building. When Ms.

Henderson arrived there with Ms. Reid and Jade, Shelton was in a police

car.

       Ms. Henderson states that a woman whom Ms. Woods knew told

Ms. Woods that they should “should make [Shelton] pay for getting

another girl pregnant.” (Id. at PageID.54.) She states that the woman

“talked us all into giving the police false statements. She told us that it

wouldn’t get [Shelton] into serious trouble, and that he deserved it for not

‘keeping it in his pants.’ The woman convinced us and we all went along

with the story.” (Id.)

       Ms. Henderson’s affidavit states that she wanted to tell the truth,

but she did not want to go against Ms. Woods, nor did she think that it


                                     28
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.983    Page 29 of 48




was serious. She states that did not show up at the preliminary hearing

because she thought that if she told the truth, she would go to jail. She

now wishes that she had told the truth.

      At the end of her affidavit, she reiterates that Shelton did not

threaten her that day or attempt to harm her, and that he showed no

violence toward her at any time. She states, in closing, that she was not

threatened or promised anything to come forward with the truth. (ECF

No. 1, PageID.53–55.)

                   Destini Abrams Shelton’s Affidavits

      In an affidavit signed on January 8, 2013, Destini Abrams Shelton

states that, on March 4, 2012, she was in room 207 of the Motel 6 on

Outer Drive in Buena Vista Township. Ms. Woods was next door in room

209. She states that she heard Ms. Woods tell Shelton to get in Ms.

Woods’s car, which was in the parking lot of the motel. She also states

that she heard someone in Ms. Woods’s room tell Shelton to come into the

room. She states that Shelton did not force his way into Ms. Woods’s

room, nor did he force his way into her car. She also states that Ms. Woods

also told her to get in the car and not to run away.               (ECF No. 1,

PageID.70.)


                                     29
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.984   Page 30 of 48




      In another affidavit, signed on December 4, 2013, Ms. Abrams

Shelton states that, on or about March 4, 2012, she and Shelton shared

room 207 at the Motel 6 on Outer Drive in Buena Vista Township.

Shelton informed her that he saw Ms. Woods and some other women walk

into room 209, which was next door to their room. He told her that he was

going to send some text messages to the women’s phones as a joke and to

scare them. After sending the text message, she states that Shelton

indicated that he was going to room 209 to smoke a “blunt” with Ms.

Woods and her friends.

      About twenty or thirty minutes later, Shelton returned to room 207

and told Ms. Abrams Shelton to get dressed. She saw him push Ms.

Woods away from their door. About fifteen minutes later, Ms. Woods told

Ms. Abrams Shelton and Shelton to meet her in the parking lot. Shelton

then explained that he had an argument with Ms. Woods’s boyfriend and

that police were called. Ms. Woods took them to Shelton’s grandmother’s

house and then to Ms. Woods’s mother’s house where the police arrested

Shelton.

      Ms. Abrams Shelton states that she told the police what she knew,

except for the part that Ms. Woods had offered to give her and Shelton a


                                     30
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.985   Page 31 of 48




ride. She was not asked to testify at the preliminary hearing, although

she did ask Shelton’s lawyer to call her as a witness. She states in her

affidavit that, if called, she would have testified that Ms. Woods told her

and Shelton to get in the car. In closing, Ms. Abrams Shelton states that

she was not threatened or promised anything to come forward with the

truth. (ECF No. 1, PageID.56–57.)

                              Shelton’s Affidavit

      Petitioner’s affidavit is dated November 25, 2015. He states the

following in his affidavit.

      On or about March 4, 2012, he rented room 207 at the Motel 6 on

Outer Drive in Buena Vista Township. At the time, Ms. Abrams Shelton

was pregnant with their son. When he turned on his phone, he noticed

text and voice messages, some of which were from Ms. Woods.

      About thirty or forty-five minutes later, he heard voices in the motel

that sounded like Ms. Woods, Ms. Henderson, and others. He sent a text

message to both Ms. Woods and Ms. Henderson, stating that he knew

where they were, who they were with, what room they were in, and what

music they were playing. He sent another text message in which he said

that he should shoot up the room. He then knocked on the door to room


                                      31
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.986   Page 32 of 48




209, called the women’s names, and identified himself. They opened the

door and told him to come in. Ms. Henderson and Ms. Woods showed him

the text messages on their phones. He then informed them that the text

message was a joke and that he had been trying to scare them.

      Ms. Woods told him about Gucci, whom she had been dating, and

the fact that Gucci had met their children once. About fifteen minutes

later, three men, including Gucci with whom he had a few previous

altercations, entered the room. Shelton began arguing with Gucci. He

slapped Ms. Woods, stating that he did so because Ms. Woods admitted

that Gucci was there to see her and that Gucci had been at her house

during the previous July or August. Gucci and the two other men reached

for something as if they had guns. So, Shelton states that he pulled out

two guns “that were not able to fire” and told the men to let him out of

the motel room. (Id., PageID.61.)

      Shelton returned to room 207 and told Ms. Abrams Shelton that

they had to leave because he had “gotten into it” with Ms. Woods’s

boyfriend. (Id., PageID.62.) He states that Ms. Woods heard Ms. Abrams

Shelton’s voice and tried to get into room 207 to fight with her. Shelton

pushed Ms. Woods away. Then, the men and three women from room 209


                                     32
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.987   Page 33 of 48




started running in the opposite direction, and Ms. Henderson explained

that he should leave because he had warrants and the hotel manager was

calling the police. Ms. Woods then offered to give him and Ms. Abrams

Shelton a ride in her car.

      Ms. Woods drove them to Shelton’s grandmother’s house, but after

someone called Ms. Woods and stated that they had been followed, Ms.

Woods drove them to her mother’s home in the Eddy Building. When they

reached the Eddy Building, Ms. Woods entered the building to call the

elevator and told him to enter the building with Ms. Abrams Shelton. The

police then arrived, and Shelton ran into the building. Two officers ran

into the building behind him and arrested him.

      He told the officers that both guns were in the white Cavalier, that

the guns belonged to him, but that neither gun could fire. He explained

to the officers that he ran because he had guns and feared that he would

be shot if he were caught with the guns. When he saw Ms. Woods and

Ms. Abrams Shelton in separate patrol cars, he thought they were going

to jail. He agreed to speak with Officer Patterson because he wanted to

prevent Ms. Woods and Ms. Abrams Shelton from being incarcerated.




                                     33
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.988   Page 34 of 48




      He admitted to Officer Patterson that the guns were his, that he

had slapped Ms. Woods, and that he had sent a text to Ms. Woods’s phone.

But, he states, he did not commit a home invasion; he states that he was

invited into room 209.

      Shelton further states that when he met his trial attorney, he told

the attorney what had happened on March 4, 2012. He also told the

attorney that the charges were false and that, if the attorney asked Ms.

Woods, Ms. Abrams Shelton, Ms. Henderson, Jade, or anyone else who

was present that night, the attorney would discover that his claim of

innocence was true. Although the attorney assured him that he would

look into the matter, the attorney did not conduct an investigation.

      Shelton states that he had no knowledge of Ms. Reid’s existence

before she testified at the preliminary examination. But, he states, her

testimony shows that the charges are false and that the entire case was

“built on lies.” (Id., PageID.65.) Shelton asked his attorney to cross-

examine Ms. Reid, but his attorney refused. He also asked his attorney

to have Ms. Abrams Shelton testify, but his attorney did not call her as a

witness. Nor did his attorney permit Shelton to testify.               (Id. at

PageID.65.)


                                     34
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.989   Page 35 of 48




      Shelton states that his attorney never investigated the case to prove

his innocence; instead, his attorney asked him to plead guilty to five of

the charges in exchange for having the other charges dropped. Shelton

told the attorney that he was innocent and that, if the attorney

interviewed the victim and other witnesses, the attorney would see that

Shelton was innocent. The attorney, however, told him that if he did not

accept the plea offer, the prosecution would try to make the carjacking

charge stick, and he would receive life or any number of years. Shelton

therefore accepted the plea agreement, and states in his affidavit that he

did so under duress and for fear of dying in prison.

      The trial court initially declined to accept his guilty plea because of

Shelton’s statement that he was permitted to be in the hotel room.

Shelton’s attorney then told Shelton to say that he nudged the door and

that he would forfeit the agreement, face the carjacking charge, and

possibly get life in prison if he did not admit to nudging the door. He

states that he complied with his attorney’s advice under duress.

      Shelton informed his appellate attorney about the incident on

March 4, 2012, and about his trial attorney’s conduct. His appellate

attorney, however, filed a brief in which he stated that Shelton’s claims


                                     35
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.990   Page 36 of 48




had no merit and that there were no witnesses willing to help him prove

his innocence. According to Shelton, Ms. Woods, Ms. Henderson, Ms.

Abrams Shelton, and Ms. Reid’s affidavits show that both of Shelton’s

court-appointed attorneys were “incompetent, ineffective, and liars.” (Id.,

PageID.58–68.)

                  3. Discussion

      The affidavits summarized above contain some common factual

themes: that Shelton was invited into Ms. Woods’s motel room, that he

slapped her but did not assault her with a gun, and that he did not force

her to drive him anywhere, rather, she invited him into her vehicle.

However, there is no evidence that the affidavits existed at the time of

the plea negotiations in 2012. Rather, three were dated and signed in

2013 and the fourth was dated and signed in 2015. (ECF No. 1,

PageID.48–68.)

      Additionally, at the time of the preliminary hearing, there was no

reason to believe that these witnesses would have signed affidavits

supporting Shelton’s claim of innocence. Ms. Woods, for example, was

injured during the incident and visibly shaken and scared after the

incident. (Id., PageID.180, 183.) Any recantation of her statement to the


                                     36
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.991   Page 37 of 48




police likely would have been treated “as suspect and untrustworthy.”

See People v. Canter, 197 Mich. App. 550, 559 (1992) (stating that, “where

newly discovered evidence takes the form of recantation testimony, it is

traditionally regarded as suspect and untrustworthy”). Moreover, the

prosecution was unable to locate Ms. Woods or Ms. Henderson at the time

of the preliminary examination. (ECF No. 7-4, PageID. 203–204.)

      As for Ms. Reid, the information that she gave at the preliminary

examination was consistent with the charges against Shelton at that

time. For example, she admitted at the preliminary examination that she

had prepared a handwritten statement in which she informed the police

that Shelton had sent Ms. Woods a text message saying that he was going

to shoot up the room. Ms. Reid’s statement to the police also indicated

that Shelton had knocked on the motel room door, grabbed Ms. Woods,

hit Ms. Woods with the gun, dragged her into room 207, and then left in

her car. (ECF No. 7-4, PageID. 161–162, 168.) Although Ms. Reid was a

reluctant prosecution witness who claimed not to see what happened, she

stated that other people had told her what happened. And even if her

handwritten statement to the police was based on hearsay, it provided a

basis for concluding that Shelton had committed one or more crimes


                                     37
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.992   Page 38 of 48




against Ms. Woods, consistent with the other information the prosecution

had at the time, and that further investigation into the truthfulness of

her story was unnecessary.

      There was other evidence suggesting that contacting the witnesses

would have been futile, and that a favorable plea bargain was the best

way to help Shelton. Officer Tim Patterson corroborated in part Ms.

Woods’s version of the facts by photographing her injuries and by taking

a picture of the text message in which Shelton stated that he should shoot

up the room. (Id., PageID.182–183, 185.)

      In addition, the fact that Shelton made a statement to Officer

Patterson admitting to sending the text message about shooting up the

women’s motel room indicates that his trial attorney’s strategy was

reasonable. He also admitted being armed in Ms. Woods’s motel room,

hitting her with his hand, pulling her out of the room, assaulting her on

the way to the Eddy Building, and using her as a shield against the police.

(Id., PageID.189–192.)

      Finally, even if Shelton’s attorney had contacted the witnesses and

obtained their affidavits, the difference in the version of facts set forth in

the affidavits after the fact versus their statements at the time of the


                                     38
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.993   Page 39 of 48




incident may not have helped Shelton’s position. The statements in the

affidavits are not plausible. One would need to believe that Ms. Woods

voluntarily offered to give Shelton a ride in her car after Shelton slapped

her, threatened to shoot up her room, and then appeared at her room

with two guns. The affidavits also indicate that Ms. Woods offered to give

Ms. Abrams Shelton a ride even though Ms. Woods had contrarily tried

to enter room 207 and fight with Ms. Abrams Shelton. Further, Ms.

Abrams Shelton’s affidavit is suspect because she was Shelton’s

girlfriend at the time and was pregnant with their baby. There is a risk

of bias in affidavits made by close friends and relatives of the petitioner.

Cleveland v. Bradshaw, 693 F.3d 626, 641 (6th Cir. 2012).

      For the reasons set forth above, trial counsel made a reasonable

decision   that   further investigation     of Shelton’s innocence was

unnecessary. He could have reasonably concluded from the strength of

the evidence against Shelton that it was in Shelton’s best interests to

negotiate a plea agreement in which several charges, including a charge

of carjacking, were dismissed. Counsel’s performance did not fall below

an objective standard of reasonableness.




                                     39
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.994   Page 40 of 48




      Trial counsel’s performance also did not prejudice the defense.

Shelton would have faced eight additional charges, including carjacking,

if he had gone to trial, and the penalty for carjacking is life imprisonment

or any term of years. Mich. Comp. Laws § 750.529a(1); cf. Mich. Comp.

Laws § 750.110a(5) (setting the maximum penalty for first-degree home

invasion at twenty years in prison).

      Shelton, moreover, has not demonstrated a reasonable probability

that, but for counsel’s alleged errors, he would have declined to plead

guilty and would have insisted on going to trial. Although initially he was

reluctant to admit that he committed a home invasion, he ultimately

admitted that he forced his way into Ms. Woods’s motel room and hit her

on the head with the end of a gun. (ECF No. 7-5, PageID.219–221.) He

also stated that that no one had threatened him to make him plead guilty,

that he was pleading guilty because he was guilty, and that it was his

own choice to plead guilty. (Id., PageID.216.) The trial court determined

that Shelton’s plea was understanding, voluntary, accurate, factually

supported, and free from duress or coercion. (Id., PageID.223.)

      Further, at his sentencing, Shelton stated that he regretted his

actions and that he needed some type of help for his attitude. He also


                                     40
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.995   Page 41 of 48




apologized to relatives, his fiancée, the courts, and everyone for his

mistake. (ECF No. 7-6, PageID.239.) Given that this is the information

that his trial counsel knew at the time, counsel’s performance was not

deficient.

      To conclude, trial counsel’s performance was not deficient, and the

allegedly deficient performance did not prejudice Shelton. His claim of

ineffective assistance by his trial counsel lacks substantive merit.



             B. Appellate Counsel

      In his only other claim, Shelton alleges that his appellate attorney

was constitutionally ineffective because the attorney: (1) did not conduct

an investigation and failed to discover exculpatory statements of

eyewitnesses; (2) filed a brief that did not raise claims Shelton wanted to

raise, and argued against Shelton’s claims; and (3) refused to raise a

claim of ineffective assistance of trial counsel. Shelton raised this issue

on direct appeal and during post-conviction proceedings. The only court

to adjudicate the issue on the merits was the Michigan Court of Appeals

on direct appeal. It denied leave to appeal for lack of merit in the issue.

                  1. Clearly Established Supreme Court Precedent


                                     41
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.996   Page 42 of 48




      The standard for evaluating a claim about appellate counsel is the

standard enunciated in Strickland. Smith v. Robbins, 528 U.S. 259, 285

(2000). To prevail on his claim about appellate counsel, Petitioner must

demonstrate (1) that his appellate attorney acted unreasonably in failing

to discover and raise non-frivolous issues on appeal, and (2) there is a

reasonable probability the defendant would have prevailed on appeal if

his attorney had raised the issues. Id. (citing Strickland, 466 U.S. at

68791, 694).

                  2. Application

      Shelton’s allegation that appellate counsel was ineffective for

failing to investigate witnesses lacks merit because, at the time, there

was no credible basis for believing that the witnesses, particularly the

victim, would support Shelton’s claim of innocence. Further, as counsel

pointed out in his delayed application for leave to appeal, even if an

affidavit were obtained, recantations are traditionally regarded as

suspect and unworthy under Canter, 197 Mich. App. at 559. (ECF No.

7-11, PageID.312.) Appellate counsel made a reasonable decision that

further investigation was unnecessary.




                                     42
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.997   Page 43 of 48




      Shelton’s allegation that appellate counsel should have raised a

claim about trial counsel also does not warrant relief, because Shelton’s

underlying claim about trial counsel lacks merit. “[B]y definition,

appellate counsel cannot be ineffective for a failure to raise an issue that

lacks merit.” Greer v. Mitchell, 264 F.3d 663, 676 (6th Cir. 2001).

      As for Shelton’s contention that his appellate counsel raised no

claims on appeal and essentially argued against Shelton, this claim

likewise is not a basis for relief. “Although a defense attorney has a duty

to advance all colorable claims and defenses, . . . [i]t is the obligation of

any lawyer—whether privately retained or publicly appointed—not to

clog the courts with frivolous motions or appeals.” Polk Cty. v. Dodson,

454 U.S. 312, 323 (1981). Stated differently, an appellate attorney

      may not ignore his or her professional obligations. Neither
      paid nor appointed counsel may . . . . consume the time and
      the energies of the court or the opposing party by advancing
      frivolous arguments. An attorney, whether appointed or paid,
      is therefore under an ethical obligation to refuse to prosecute
      a frivolous appeal.

McCoy v. Court of Appeals of Wisconsin, Dist. 1, 486 U.S. 429, 436 (1988).

      The record indicates that Shelton’s appellate counsel met with

Shelton (ECF No. 711, PageID.513), evaluated Shelton’s case carefully


                                     43
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.998   Page 44 of 48




and determined that there was no basis for filing a motion to withdraw

the plea. However, appellate counsel did not decide to withdraw at that

time. Rather, appellate counsel pointed out in his delayed application for

leave to appeal that, even if Shelton were permitted to withdraw his

guilty plea, he could have faced the original charges, and if he had been

convicted on the carjacking charge, the guidelines would have exceeded

the guidelines for home invasion. (ECF No. 7-11, PageID.314.) As for

Shelton’s sentence, appellate counsel stated that, even if the sentencing

guidelines were re-scored under the most optimistic of scenarios, the

guidelines range would not have changed. (Id. at PageID.316.)

      Shelton brought a claim before the trial court judge, arguing that

his appellate counsel committed misconduct. The trial court granted

Shelton’s request to permit his appellate counsel to withdraw. (ECF No.

7-11,PageID.516–17.) Shelton was then permitted to raise his claims in

a pro se appellate brief, and the Michigan Court of Appeals denied leave

to appeal because it found no merit in the pro se claims. (ECF No. 7-11,

PageID.303.)

      Under Anders v. California, 386 U.S. 738 (1967), appellate counsel

may move to withdraw from representation if, following a “conscientious


                                     44
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.999   Page 45 of 48




examination,” counsel determines that the case is “wholly frivolous.” Id.

at 744. Counsel’s request to withdraw should be “accompanied by a brief

referring to anything in the record that might arguably support the

appeal.” Id. In Smith v. Robbins, 528 U.S. 259 (2000), the Court explained

that, if counsel fails to file a merits-brief on the client’s behalf, the

defendant must still show that counsel was objectively unreasonable

under Strickland, in failing to find arguable issues to appeal. Then,

counsel has the burden to demonstrate prejudice. Id. at 285–86. (citing

Strickland, 466 U.S. at 694, 687–91).

      A challenge to Shelton’s guilty plea and sentence would have been

frivolous. Therefore, appellate counsel’s refusal to challenge the guilty

plea and sentence did not amount to deficient performance. He acted

reasonably in concluding that there were no non-frivolous issues to raise

on appeal.

      Appellate counsel’s performance also did not prejudice Shelton,

because there is no reasonable probability that Shelton would have

prevailed on appeal if his attorney had raised his appellate issues. The

Michigan Court of Appeals did receive and consider Shelton’s pro se brief




                                     45
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.1000   Page 46 of 48




 and considered Shelton’s arguments, but rejected them on their merits.

 (ECF No. 7-11, PageID.303.)

       Finally, once appellate counsel concluded that there were no

 nonfrivolous claims, he correctly advised the appellate court of his

 conclusions, and was ultimately removed from the case (ECF No. 7-

 11,PageID.516–17) which allowed Shelton the opportunity to present his

 own arguments to the court on appeal. For the reasons set forth above,

 the state appellate courts’ rejection of Shelton’s claim about appellate

 counsel was not unreasonable.

       IV. Conclusion and Order

       For the reasons set forth above, Shelton’s first claim lacks merit,

 and the state courts’ rejection of his second claim was not contrary to

 clearly established Supreme Court precedent, not an unreasonable

 application of Supreme Court precedent, nor an unreasonable

 determination of the facts. Therefore, the petition for a writ of habeas

 corpus (ECF No. 1) is denied with prejudice.

       Federal Rule of Appellate Procedure 22(b)(1) provides that an

 appeal may not proceed unless a certificate of appealability is issued

 under 28 U.S.C. § 2253. Rule 11(a) of the Rules Governing Section 2254


                                      46
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.1001    Page 47 of 48




 Cases requires the Court to “issue or deny a certificate of appealability

 when it enters a final order adverse to the applicant.”

       To obtain a certificate of appealability, a prisoner must make a

 substantial showing of the denial of a constitutional right, 28 U.S.C. §

 2253(c)(2), which is satisfied only if reasonable jurists could debate

 whether, or agree that, the petition should have been resolved in a

 different manner, or that the issues presented deserve encouragement to

 proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

       Reasonable jurists would not find this Court’s assessment of

 Shelton’s claims to be debatable or wrong. Nor would reasonable jurists

 conclude that the issues deserve encouragement to proceed further.

 Consequently, Shelton is not entitled to a certificate of appealability. See

 Millender v. Adams, 187 F. Supp.2d 852, 880 (E.D. Mich. 2002). He may

 apply to the Court of Appeals for a certificate of appealability.

       The Court further concludes that an appeal from this decision could

 not be taken in good faith. Therefore, Shelton may not proceed in forma

 pauperis on appeal. Fed. R. App. P. 24(a)(3).

       IT IS SO ORDERED.

 Dated: September 30, 2020          s/Judith E. Levy
 Ann Arbor, Michigan                United States District Judge

                                      47
Case 5:17-cv-11703-JEL-DRG ECF No. 9 filed 09/30/20   PageID.1002   Page 48 of 48




                      CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on September 30, 2020.

                                           s/William Barkholz
                                           Case Manager




                                      48
